PER CURIAM:
Jerry Howard Surratt, Jr. appeals the district court’s order denying his motion to reconsider the court’s prior order denying Surratt’s application for a writ of corum nobis pursuant to Fed.R.Civ.P. 60(b). We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Surratt v. United States, 5:03-CR-108-1-BO (E.D.N.C. May 18, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED